The plaintiffs have shown cause why their appeal should not be dismissed. The case is placed on the current argument list. However, the case will not be assigned for hearing until the plaintiffs have filed a new brief that recites the issues raised and arguments advanced in the Superior Court as well as the concessions and arguments that were made at the show cause hearing but were not included in the brief originally filed. In addition, the brief shall fully comply with the briefing requirements of our Rule 16 as explicated in Clarke v. Sullivan, 103 R.I. 177, 235 A.2d 668 (1967).